              Case 2:19-cv-00860-MJP Document 62 Filed 01/06/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NANCY GILL,                                      CASE NO. C19-860 MJP

11                                 Plaintiff,                ORDER GRANTING
                                                             DEFENDANTS’ MOTION TO
12                  v.                                       COMPEL

13          MICHAEL MAGAN, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Defendants’ Motion to Compel. (Dkt. No. 51.)

17   Having reviewed the Motion, Plaintiff’s Opposition (Dkt. No. 53), the Reply (Dkt. No. 61), and

18   all supporting papers, the Court GRANTS the Motion.

19                                              BACKGROUND

20          Defendants seek production of a document that Plaintiff’s expert reviewed in forming his

21   opinions. The document is entitled “Nancy Gill Complete Timeline (003) – Nancy Gill Case

22   Timeline of Events.” Plaintiff’s counsel states that the document contains “a compilation of

23   events derived from police reports.” (Declaration of Darryl Parker ¶ 5 (Dkt. No. 54).) Plaintiff

24


     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL - 1
                Case 2:19-cv-00860-MJP Document 62 Filed 01/06/21 Page 2 of 3




 1   did not produce this document to Defendants and now claims that it contains attorney work

 2   product.

 3                                               ANALYSIS

 4   A.      Defendants Motion is Timely

 5           The Court may extend a case deadline if the moving party shows that it could not

 6   reasonably meet the deadline despite its diligence. Fed. R. Civ. P. 16(b); Johnson v. Mammoth

 7   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “Rule 16(b)’s ‘good cause’ standard

 8   primarily considers the diligence of the party seeking the amendment.” Johnson, 975 F.2d at 609.

 9           Although Defendants did not ask leave to file this Motion after the discovery motion

10   deadline, they sufficiently addressed the issue in their reply. As Defendants have demonstrated,

11   they diligently sought production of the timeline from Plaintiff, and the delay in filing the

12   Motion is excusable. The Court finds the record before it evidences sufficient good cause to

13   allow this late filing.

14   B.      The Document Must be Produced

15           Rule 26(a)(2)(B)(ii) requires an expert report to contain and disclose “the facts or data

16   considered by the witness in forming them.” “The disclosure obligation extends to any facts or

17   data ‘considered’ by the expert in forming the opinions to be expressed, not only those relied

18   upon by the expert.” Fed. R. Civ. P. 26(a)(2)(B) Adv. Comm. Note to 2010 Amendment. There

19   are exceptions to this disclosure obligation. Rule 26(b)(3) excludes from disclosure trial

20   preparation materials including certain expert materials. See Republic of Ecuador v. Mackay,

21   742 F.3d 860, 866 (9th Cir. 2014). But “a party may still obtain discovery of trial preparation

22   materials under Rule 26(b)(3) if they are otherwise discoverable and the party shows that it has a

23   ‘substantial need’ for the materials and ‘cannot, without undue hardship, obtain their substantial

24


     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL - 2
               Case 2:19-cv-00860-MJP Document 62 Filed 01/06/21 Page 3 of 3




 1   equivalent by other means.’” Id. (quoting Fed. R. Civ. P. 26(b)(3)(A)). And Rule 26(b)(4)(C)

 2   permits discovery of “communications between the party’s attorney and any [expert required to

 3   produce a report] . . . to the extent that the communications . . . identify facts or data that the

 4   party’s attorney provided and that the expert considered in forming the opinions to be

 5   expressed.” Fed. R. Civ. P. 26(b)(4)(C); see Mackay, 742 F.3d at 866.

 6           The Court finds production of the timeline appropriate. The document, even if prepared

 7   by counsel, is a timeline that contains “a compilation of events derived from police reports.”

 8   (Parker Decl. ¶ 5.) The timeline thus contains facts and data on which the expert relied in

 9   forming his opinions. It must be produced under Rule 26(a)(2)(B) and (b)(4)(C). The Court

10   therefore GRANTS the Motion and ORDERS the production of the timeline within 5 days of

11   entry of this Order.

12                                              CONCLUSION

13           Defendants have demonstrated that they should be entitled to review the timeline on

14   which Plaintiff’s expert relied in forming his opinions, and that their motion should be accepted

15   as timely filed. The Court GRANTS the Motion and ORDERS production of the timeline within

16   5 days of entry of this Order.

17           The clerk is ordered to provide copies of this order to all counsel.

18           Dated January 6, 2021.

19                                                           A
                                                             Marsha J. Pechman
20
                                                             United States District Judge
21

22

23

24


     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL - 3
